Citation Nr: 1437598	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1967, and from March 1969 to June 1971.  He died in September 2006.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions.

In July 2011, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In August 2011, the appellant submitted additional medical records, and the claim was reconsidered in a September 2011 rating decision.  In October 2011, the appellant submitted a statement requesting "reconsideration of the [September 2011 rating] decision."  She also submitted new medical evidence.  In May 2012, the RO issued another rating decision continuing to deny service connection for the Veteran's cause of death.  In June 2012, the appellant filed a notice of disagreement (NOD).  A statement of the case was issued in December 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In her substantive appeal, the appellant requested a Board video-conference hearing before a Veterans Law Judge.  Although a  January 2014 letter informed her that her hearing was scheduled for March 2014, she did not appear at her hearing.  In correspondence received in June 2014, the appellant indicated that she did not want her hearing date rescheduled.

In July 2014, a Deputy Vice Chairman of the Board granted the appellant's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran died in September 2006; his death certificate indicates that the immediate cause of death was acute myeloid leukemia (AML).

3.  At the time of the Veteran's death, service connection was not established for any disability.

4.  Service records confirm that the Veteran served in Vietnam during the Vietnam era and is thus presumed to have been exposed to herbicides (including Agent Orange) during service.

5.  Although the Veteran did not have a B-cell leukemia for which the VA Secretary has recognized an etiological relationship to herbicide exposure exists, competent, probative medical opinion evidence indicates that the Veteran's AML was as likely as not due to exposure to herbicides during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for the Veteran's cause of death, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that the immediate cause of his death was AML.  The Veteran died in September 2006.  An autopsy was not performed.

The appellant contends that the Veteran's fatal AML was caused by his exposure to herbicides during his military service in Vietnam, and that service connection for the cause of his death is thus warranted.

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Certain chronic diseases, to include leukemia, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the record in light of pertinent legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

Initially, the Board notes that the Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  The Board notes, however, that AML is not a disability subject to such presumption.  38 C.F.R. § 3.309(e).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

In August 2011, the appellant submitted a letter from Dr. H.H., the Veteran's treating physician, who indicated that that he is board certified in hematology and oncology.  Dr. H.H. stated that the Veteran "was highly likely exposed [to] Agent Orange which most likely [was] associated with the development of his AML."  In October 2011, Dr. H.H. submitted an addendum opinion stating that he reviewed the Veteran's medical files and service records.  He stated that "Agent Orange is known to be a[] carcinogen associated with multiple malignancies documented in numerous medical literatures."  He then concluded that the Veteran's AML "was as likely as not (at least 50% probability) related to his in-service exposure to the herbicides (Agent Orange)."  

In support of his opinion, Dr. H.H. included a list of citations to articles on herbicides and leukemia, including AML. Dr. H.H. also cited to previous decisions in which the Board granted service connection for cause of death involving veterans with Agent Orange exposure who were diagnosed with AML.  Notably, however, previous decisions from the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  

In March 2012, the RO obtained a medical opinion to address whether the Veteran's AML was a B-cell leukemia, which is a disability the VA Secretary has deemed etiologically-related to herbicide exposure, as identified in  38 C.F.R. § 3.309(e).  The examiner determined that the Veteran's AML was not a B-cell leukemia.  The examiner did not address the relationship, if any, between Veteran's AML and service, to include his presumed exposure to herbicides during service.  Notably, the appellant has not claimed, and the evidence does not show, that the Veteran had been diagnosed with any disability presumed to be caused by herbicide exposure under 38 C.F.R. § 3.309(e).

The Board accepts as probative Dr. H.H.'s October 2011 opinion on the question of whether the AML resulting in the Veteran's death was medically related  to his  military service.  Dr. H.H. reviewed the Veteran's medical records and offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Here, however, Dr. H.H.'s opinion is not contradicted by any medical evidence or opinion of record.  As noted, the March 2012 medical opinion includes no comment as to the etiology of the Veteran's AML or his presumed in-service herbicides exposure, and there is otherwise no medical evidence or opinion that directly addresses the conclusions reached by the private physician.  Moreover, while Dr. H.H.'s opinion is not definitive, it has been expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Therefore, given the facts of this case, to include the probative medical opinion noted above, and resolving all reasonable doubt on certain elements of the claim in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death-AML-are met.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


